Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


 Response to Amendment
Applicant’s “Response to Amendment and Reconsideration” filed on January 28, 2022 has been considered.
Applicant’s response by virtue of amendment to claims 1-10 has overcome the Examiner’s rejection under 35 USC § 101 paragraph.
Claims 2 and 7 are cancelled. Claims 1, 3-6, 8-10 are pending in this application and an action on the merits follows.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
It’s not clear how the printers are “divided into a plurality of specified classifications”. Are the printers classified and used for different advertisements or each printer has its own method of classifying advertisement? Applicant states in his argument that “It is clear that each of the plurality of printers is going to print groups of corresponding content (like different cells, streets) according to the category of the advertisement information”. The claim does not recite those limitations so that one of ordinary skilled in the art would interpret printer classification as printing content of different categories of stored advertisement information. The claim recites “the plurality of double-sided printers are divided into a plurality of specific classifications, each of the specific classifications of the plurality of double-sided printers comprising a corresponding classification code..”. Examiner interprets this limitation as printers being classified.
The limitation of certain parts of the system claim that are “capable of” performing function is not specifically defined. It is not clear whether an apparatus shows capability or an actual operation. For instance “wherein the advertisement releasing terminal is capable of receiving advertisement contents input by a user”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-6, 8-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Byerly et al. (U.S. Patent Publication No. 2010/0140339).

Regarding claims 1 and 6, Byerly teaches a system for targeted advertising based on the back of cash register paper, comprising:
a cloud advertisement server (central CS), at least one advertisement releasing terminal (marketing computer), and a plurality of double-sided printers (POS printer, store 1-3), see Fig.1. 
wherein the cloud advertisement server is respectively and wirelessly connected with the advertisement releasing terminal and the double-sided printers (central CS thru network connection communicates with each marketing computer and printer, [0008, 44, 48], and 
the plurality of double-sided printers are divided into a plurality of specified classifications (see printer instructions and logic, [63]; 
obtaining historical printing data of a plurality of double-sided printers within a period of time, then performing data cleaning, further clustering and grouping according to commodity information in the historical printing data, (a targeting criteria specifying repeated purchase of diapers in a prior one month period may be linked to marketing content specifying a coupon for baby food, [61], 
the specified classifications of the plurality of double-sided printers is provided with a corresponding classification code, a data format of the advertisement pushing information comprises a data head, a data content and releasing time information, and the data head comprises the classification codes of different specified classifications of the double-sided printers…store an association of marketing content identifiers to marketing content (data head). If marketing computer 40 transmits marketing identifiers to printer 60, printer 60 may associate marketing content for printing with the corresponding marketing identifiers. [68-75], Print head identification code 740 includes data that specifies which of print heads 650 are to print marketing and register receipt information, timing of printing, and order of printing, [65-72])….POS printer 60 (1) determines the length of paper tape 660 required to print the customer's receipt, consisting of transaction content 720, (2) determines the length of various examples of marketing content and (3) prints only examples of marketing content that would fit on the length of paper tape 660 required for printing the receipt….POS printer 60 could be configured and coded to determine what marketing content to print, the length of paper tape containing marketing content, the length of white (available) space on the register receipt side of paper tape 660 resulting therefrom, and is coded to print additional marketing content on the white space on the transaction content side of paper tape 660…if POS printer 60 does not receive instructions 720 within the specified time period, POS printer 60 proceeds to print transaction content 720 for the customer, [87-95].

the advertisement releasing terminal is used for receiving advertisement contents input by a user, generating advertisement information, and sending the advertisement information to the cloud advertisement server; (Central CS 3 may perform marketing processing to determine what specific marketing content to provide to a particular consumer, in which case it transmits to marketing computer 40 the customer's identifier in association with either the specific marketing content (coupon details or the like) or an identifier of the specific marketing content. Marketing computer 40 may refer to this information when processing transaction data after receiving the same customer identifier during that customer's subsequent purchase transaction in the retail store, [44].
the cloud advertisement server is used for receiving the advertisement information sent by the advertisement releasing terminal, generating corresponding advertisement pushing information, and sending same to the double-sided printers of the specified classifications (Marketing computer 40 runs code implementing marketing criteria on transaction data associated with CIDs to determine specific marketing content to associate with the CIDs. Marketing computer 40 distributes either specified content or identifiers of said specified content it associates with a CID to POS printer 60, [47-49]; and 
the double-sided printers are used for receiving the advertisement pushing information and printing corresponding advertisement information on a back of cash register paper when printing cash register information, (Rewind tape signal code 770 instructs POS printer 60 to rewind paper tape 660 in order to print based upon marketing content contained in instructions 720, on the opposite side of paper tape 660 from where register receipt information was printed, [66]).

Regarding claim 3, Byerly teaches the releasing time information is time information having a highest matching degree with the advertisement content calculated by the cloud advertisement server according to historical printing data of the plurality of double-sided printers, (marketing content, [56-57], a targeting criteria specifying repeated purchase of diapers in a prior one month period may be linked to marketing content specifying a coupon for baby food, [61])

Regarding claims 4, 8, Byerly teaches the specific classifications are a plurality of classifications obtained by obtaining historical printing data of the plurality of double-sided printers within a period of time, then performing data cleaning, and further clustering and grouping according to commodity information in the historical printing data., updating the specific classifications of the double sided printers (Print head identification code 740 includes data that specifies which of print heads 650 are to print marketing and register receipt information, timing of printing, and order of printing, [65-72]). 

Regarding claim 5, Byerly teaches the data cleaning comprises abnormal data processing and small probability data deletion processing, [69]

Regarding claim 9, Byerly teaches the step of receiving, by the cloud advertisement server, the advertisement information sent by the advertisement releasing terminal, generating the corresponding advertisement pushing information, and sending the same to the double-sided printers of the specified classifications comprises: receiving, by the cloud advertisement server, the advertisement information sent by the advertisement releasing terminal, then analyzing to obtain a category of the advertisement information, and further obtaining the specific classification of the double-sided printer corresponding to the category of the advertisement information; analyzing to obtain an advertisement content in the advertisement information as the data content, and calculating to obtain time information having a highest matching degree with the advertisement content as the releasing time information according to the historical printing data of the plurality of double-sided printers; using the obtained classification code of the specified classification as the data head, and combining the data content and the releasing time information above to generate corresponding advertisement pushing information; and sending the advertisement pushing information to the double-sided printers corresponding to the specific classifications, (marketing content, [56-57], a targeting criteria specifying repeated purchase of diapers in a prior one month period may be linked to marketing content specifying a coupon for baby food, [61], (code, transaction history,, [47-48], stream header, logs, signal, [50-55], content, time, [94-95]).

Regarding claim 10, Byerly teaches the step of receiving, by the double-sided printers, the advertisement pushing information, then analyzing the same, and printing the corresponding advertisement information on the back of the cash register paper when printing the cash register information comprises: receiving, by the double-sided printers, the advertisement pushing information, then analyzing same, and generating advertisement information of a corresponding format according to a size specification of cash register paper; obtaining one or more pieces of corresponding advertisement information to be printed according to the releasing time information in the advertisement pushing information in combination with current time information when printing the cash register information; and printing corresponding advertisement information on the back of the cash register paper in real time when printing the cash register information, [92-98].

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. 
Applicant argues that the prior art does not teach “the specified classifications of the plurality of double-sided printers is provided with a corresponding classification code, a data format of the advertisement pushing information comprises a data head, a data content and releasing time information, and the data head comprises the classification codes of different specified classifications of the double-sided printers. Examiner does not agree. Byer teaches store an association of marketing content identifiers to marketing content (data head). If marketing computer 40 transmits marketing identifiers to printer 60, printer 60 may associate marketing content for printing with the corresponding marketing identifiers. [68-75], Print head identification code 740 includes data that specifies which of print heads 650 are to print marketing and register receipt information, timing of printing, and order of printing, [65-72])….POS printer 60 (1) determines the length of paper tape 660 required to print the customer's receipt, consisting of transaction content 720, (2) determines the length of various examples of marketing content and (3) prints only examples of marketing content that would fit on the length of paper tape 660 required for printing the receipt….POS printer 60 could be configured and coded to determine what marketing content to print, the length of paper tape containing marketing content, the length of white (available) space on the register receipt side of paper tape 660 resulting therefrom, and is coded to print additional marketing content on the white space on the transaction content side of paper tape 660…if POS printer 60 does not receive instructions 720 within the specified time period, POS printer 60 proceeds to print transaction content 720 for the customer, [87-95].
Applicant states in his argument “as set forth in Applicant's claimed invention, each of the specified classifications of the plurality of double-sided printers is provided with a corresponding classification code, and the specific classifications can be divided according to a distribution area, industry information or printed commodity information of the plurality of double-sided printers. For example, the specific classifications are simply divided according to different cells, different streets, merchants of different brands, merchants of different industries or merchants selling different types of products”.  Examiner does not interpret the claims to read on printer being “classified” based on advertisement information.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILENA RACIC whose telephone number is (571)270-5933. The examiner can normally be reached M-F 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MILENA RACIC/Patent Examiner, Art Unit 3627   


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627